Name: 74/5/EEC: Commission Decision of 6 December 1973 exempting the Kingdom of Denmark from applying to certain species the Council Directive of 14 June 1966 concerning the marketing of cereal seed (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  marketing;  plant product;  means of agricultural production
 Date Published: 1974-01-15

 Avis juridique important|31974D000574/5/EEC: Commission Decision of 6 December 1973 exempting the Kingdom of Denmark from applying to certain species the Council Directive of 14 June 1966 concerning the marketing of cereal seed (Only the Danish text is authentic) Official Journal L 012 , 15/01/1974 P. 0013 - 0013COMMISSION DECISION of 6 December 1973 exempting the Kingdom of Denmark from applying to certain species the Council Directive of 14 June 1966 concerning the marketing of cereal seed (Only the Danish text is authentic) (74/5/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 14 June 1966 (1) concerning the marketing of cereal seed, as last amended by the Council Directive of 6 December 1972 (2), and in particular Article 23bis thereof; Having regard to the request made by the Kingdom of Denmark; Whereas rice and spelt wheat are not cultivated in the Kingdom of Denmark ; whereas the seeds of these species are no longer propagated or marketed there; Whereas these conditions have held for sometime it is appropriate to exempt the Kingdom of Denmark from applying the provisions of the Directive to the species in question; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Denmark is exempted from applying the Council Directive of 14 June 1966 concerning the marketing of cereal seed, with the exception of the provisions of Article 14 paragraph 1, to the species listed below: >PIC FILE= "T9000675"> Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 6 December 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 125, 11.7.1966, p. 2309/66. (2)OJ No L 287, 26.12.1972, p. 22.